Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 14-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the histogram" in lines 13-14 of claim 14.  There is insufficient antecedent basis for this limitation in the claim.  Claim 14 recites “a histogram” in line 2 of claim 14 and also recites “a histogram” in line 11 of claim 14.  
Claims 15-20 fail to resolve the deficiencies of claim 14 and are therefore also rejected.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:



5.	Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In summary, claim 1 recites a “system” comprising “a control node”,  “a plurality of processing nodes”, “first processing nodes”, “second processing nodes”, and “third processing nodes” of the plurality of processing nodes. The Specification states that “control node comprises one or more server computers, server systems, and/or computing devices” at 0043 and “Compute nodes 110 each comprise one or more server computers, server systems, and/or computing devices” at 0044. 0030,”…compute nodes (also processing nodes hereinafter)”.  A server system and computing devices do not necessitate hardware.
Accordingly, the recited “system” is computer software per se and is not a “process,” a “machine,” a “manufacture” or a “composition of matter,” as defined in 35 U.S.C. 101.
Dependent claims 2-7 fail to resolve the deficiencies of claim 1 and are therefore also rejected.

Allowable Subject Matter
6.	Claims 8-13 are allowed.
With respect to independent claim 8, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“a statistical query task directed acyclic graph…
dividing a statistical query task directed acyclic graph…

generating by each of the plurality of processing nodes, data structures that respectively store first data associated with respective frequencies of values, second data associated with a number of distinct values, and third data associated with a random sampling of the values; 
constructing, by each of the plurality of processing nodes, a histogram respectively based on the first data, the second data, and the third data of distributions processed by each of the plurality of processing nodes; 
transmitting, by each of the plurality of processing nodes to each other processing node, a count value indicative of a number of rows in respective distributions processed by each of the plurality of processing nodes; 
merging, by a first processing node of the plurality of processing nodes, data structures having the first data generated by the plurality of processing nodes, and data structures having the second data generated by the plurality of processing nodes; and 
merging, by a second processing node of the plurality of processing nodes, data structures having the third data generated by the plurality of processing nodes; and 
constructing, by a third processing node of the plurality of processing nodes, a global histogram of the data set based on the merged first data, the merged second data, and the merged third data.”
, in combination with the other claimed limitations. 
Dependent claims 9-13 are allowed for being dependent to an already allowed claim.



Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. 9189520 discloses generating cardinality estimates for at least one query execution plan to execute a query using a histogram, see claim 13.  That the histogram comprises 1) number of distinct values and 2) cumulated frequency of the number of distinct values stored, see claim 14.  US 9189520 uses the generated cardinality estimation that adhering to a q-error and threshold value constraint to determine an optimal query plan for executing the query.
U.S. 20080306903 discloses a cardinality estimation in a database using sample views. U.S. 20080306903 indicates employing an approximation of the data analysis operation on a statistically valid random sample view of the data allows for a statistically accurate estimate of the result to be obtained, see abstract.  Sequential sampling in the view enables the approximated operation to evaluate accuracy conditions at intervals during the scan of the sample view and obtain the estimated result without having to scan the entire sample view, see abstract.  0001,0002, and 0005 discusses the drawbacks to using histograms.   
U.S. 9946750 discloses allowing a database system to identify missing statistics and generate it for optimizing queries.  The values of the missing statistics can be used for generation of execution plans for database queries received. 
U.S. 20040236762 discloses creating a statistical representation of a query result that can be performed without executing the underlying query.  Statistics can be constructed on the results of join queries without executing the join by scanning one of the tables in the join and for 
Contact Information
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924. The examiner can normally be reached M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/MICHAEL PHAM/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        
((G06F16/24532 or G06F16/244 or G06F16/24568 or G06F16/2462 or G06F16/24545).cpc. or 707/718.ccls.)